—In an action, inter alia, to recover damages for legal malpractice, the defendants Jacoby & Meyers Law Offices, Les J. Levine, Steven D. Hamburg, and Gregory Messer appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered March 6, 1998, as granted that branch of the plaintiffs’ motion which was to vacate so much of an order of the same court, dated February 20, 1997, as granted their prior motion for summary judgment upon the pláintiffs’ default in opposing the motion, and, upon vacatur, denied their prior motion.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the plaintiffs’ demon-
*554stration of a valid excuse, based on law office failure, for their default in opposing a prior motion for summary judgment, and their demonstration of the existence of a meritorious action, were sufficient to warrant an exercise of discretion in their favor (see, CPLR 5015 [a] [1]; 2005; see also, Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831). Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.